DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-30, and 147 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant has amended claim 1 to recite “A system for detecting at least one protein and at least one genetic component associated with at least one pathogen of a biological specimen, comprising:  
a disposable cartridge frame comprising: a sample inlet port configured to receive the biological specimen; a first reservoir containing a protein buffer for preparing a sample of the biological specimen for detection of a target protein associated with the at least one pathogen in the biological specimen; a second reservoir containing a genetic buffer for preparing the sample of the biological specimen for detection of a target genetic component associated with the at least one pathogen in the biological specimen, wherein at least one reagent of one of the target protein and the genetic buffer is absent from the other protein buffer, a first sensor configured to detect the target protein associated with the at least one pathogen in the sample; a second sensor configured to detect the target genetic component associated with the at least one pathogen in the sample; and at least one release mechanism coupled to the first and the second reservoirs for releasing at least a portion of a liquid in the first reservoir for transfer to the first sensor and for releasing at least a portion of a liquid in the second reservoir for transfer to the second sensor.”  The Examiner submits the claim 1 now recites additional feature(s) that includes the elements highlighted by the Examiner in combination with a first and second sensor which are not taught or suggested by the prior art.  Claim 30 recites a cartridge having the features of claim 1. See also the Interview Summary mailed 07/11/22. The Examiner considers Goldsmith (US 2018/0037952) and Fotouhi (US 2019/0284615) to be the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        August 28, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798